Citation Nr: 1213303	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  10-04 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an initial compensable evaluation, for the period prior to December 22, 2011, and an evaluation in excess of 10 percent disabling, for the period beginning December 22, 2011, for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Counsel


INTRODUCTION

The Veteran served on active duty from June 1950 to April 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

In July 2011, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.

This case was previously before the Board in November 2011 when it was remanded for further development.  

In a February 2012 rating decision, the RO increased the rating for bilateral hearing loss from noncompensably disabling to 10 percent disabling, effective December 22, 2011.  Because the increase in the evaluation of the Veteran's bilateral hearing loss disability does not represent the maximum rating available for the condition, the Veteran's claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The results of audiometric tests conducted in August 2009 show that the Veteran had level II hearing in his right ear and level I hearing in his left ear.

2.  The results of audiometric tests conducted in December 2011 show that the Veteran had level IV hearing in his right ear and level I hearing in his left ear.


CONCLUSION OF LAW

The criteria for assignment of a compensable evaluation, for the period prior to December 22, 2011, and an evaluation in excess of 10 percent disabling, for the period beginning December 22, 2011, for bilateral hearing loss, have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, Diagnostic Code 6100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Here, the Veteran is challenging the initial evaluation assigned following the grant of service connection.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  Thus, VA's duty to notify in this case has been satisfied.

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA treatment records.  The Veteran was provided an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  The appellant was afforded medical examinations in August 2009 and December 2011.

In November 2011, the Board remanded the claim for additional treatment records to be obtained and associated with the claims file and for the Veteran to be afforded a VA medical examination.  Subsequent to the November 2011 Board remand, additional VA treatment records were obtained and associated with the claims file and the Veteran was afforded a medical examination in December 2011.  As such, the Board is satisfied that the RO has substantially complied with the orders of the November 2011.  See Dyment v. West, 13 Vet. App. 141, 146- 47 (1999) (regarding substantial compliance).

Significantly, neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Court held in Bryant v. Shinseki, 23 Vet. App. 488, 493-94 (2010) that there are two duties imposed by 38 C.F.R. 3.103(c)(2), (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked-are not impacted by the Veteran's receipt of a VCAA-compliant notice letter.

Here, during the hearing, although the Veterans Law Judge did not explicitly note the bases of the prior determinations or note the elements that were lacking to substantiate the Veteran's claims, the Veteran's representative demonstrated actual knowledge of this information.  The representative's questions specifically elicited responses designed to show that the Veteran's bilateral hearing loss was more severe than currently evaluated.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim.)  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

In addition, the Veterans Law Judge sought to identify any pertinent, outstanding evidence that might have been overlooked and indicated that a new examination would likely be ordered.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  

Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2).

II.  Higher Evaluation

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal arises from the initially assigned rating, consideration must be given as to whether staged ratings should be assigned to reflect entitlement to a higher rating at any point during the pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  Moreover, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to a compensable evaluation, for the period prior to December 22, 2011, and an evaluation in excess of 10 percent disabling, for the period beginning December 22, 2011, for bilateral hearing loss.  

Evaluations of defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85.  Examinations are conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Bruce v. West, 11 Vet. App. 405, 409 (1998), quoting Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In addition, exceptional patterns of hearing impairment exist for VA purposes when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 hertz) is 55 decibels or more.  Then, the rating specialist must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).  Exceptional patterns of hearing impairment also exist for VA purposes when the pure tone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz.  Then, the Roman numeral designation for hearing impairment will be selected from either Table VI or Table VIa, whichever results is the higher numeral, and that numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86(b).  

In a VA treatment note, dated in April 2009, the Veteran reported that his hearing problem caused him to feel embarrassed when he met new people.  It sometimes caused him to feel frustrated when talking to members of his family.  He had difficulty hearing when someone spoke in a whisper.  He did not feel handicapped by his hearing problem.  The hearing problem sometimes caused difficulty when visiting friends, relatives, and neighbors.  The hearing problem caused the Veteran to attend meetings less often than he would like.  The problem was not a cause of arguments between the Veteran and family members.  He had difficulty listening to the television and radio.  He sometimes felt that his hearing limited or hampered his social life.  He had difficulty in restaurants due to his hearing problem.  In total, the Hearing Handicap Inventory for the Elderly (HHIE-S) revealed the Veteran's hearing loss to be severely handicapping.

In August 2009 the Veteran underwent an audiology examination.  Audiometric testing revealed pure tone threshold levels, in decibels, as follows:




HERTZ



1000
2000
3000
4000
RIGHT
45
55
65
110
LEFT
20
30
45
60

Pure tone threshold levels averaged 69 decibels for the right ear and 39 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 96 percent in his right ear and 96 percent in his left ear.  As such, the Veteran's bilateral hearing disability does not meet the criteria of an exceptional pattern of hearing loss pursuant to 38 C.F.R. § 4.86(a) or (b).  

Under Table VI, the examination results correspond to category II for the right ear and category I for the left ear.  Pursuant to Table VII, these categories correspond with a noncompensable disability rating.

In December 2011 the Veteran underwent an audiology examination.  Audiometric testing revealed pure tone threshold levels, in decibels, as follows:



HERTZ



1000
2000
3000
4000
RIGHT
45
55
65
100
LEFT
30
40
50
55

Pure tone threshold levels averaged 66 decibels for the right ear and 44 decibels for the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in his right ear and 100 percent in his left ear.  As such, the Veteran's bilateral hearing disability does not meet the criteria of an exceptional pattern of hearing loss pursuant to 38 C.F.R. § 4.86(a) or (b).  

Under Table VI, the examination results correspond to category IV for the right ear and category I for the left ear.  Pursuant to Table VII, these categories correspond with a noncompensable disability rating.

The Board notes that it has been established that an audiologist must provide a description of the functional effects caused by a hearing loss disability.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007).  The VA examinations dated in August 2009 and December 2011, and the evidence of record in general, address the functional and daily life effects of the Veteran's hearing loss disability.  See Martinak, 21 Vet. App. at 455-56 (VA audiology examination must include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities).  That is, the August 2009 examiner indicated that the Veteran reported his chief complaint as bilateral hearing loss and difficulty hearing certain words.  In addition, the examiner noted that the Veteran reported the most difficulty in background noise, difficulty hearing high pitched voices and constantly asking people to repeat themselves.  The December 2011 examiner noted that the Veteran's hearing loss was reported to impact the ordinary conditions of daily life, including his ability to work, in that he had difficulty hearing certain sounds and distinguishing speech.  Therefore, throughout the appeal, the functional and ordinary daily life effects of the Veteran's hearing loss disability have been adequately discussed. 

The Board finds that entitlement to a compensable evaluation, for the period prior to December 22, 2011, and an evaluation in excess of 10 percent disabling, for the period beginning December 22, 2011, for bilateral hearing loss is not warranted.  Audiometric testing in August 2009 does not reveal hearing threshold sufficient for a compensable evaluation.  In addition, audiometric testing in December 2011 does not reveal hearing thresholds sufficient for an evaluation in excess of 10 percent disabling.  As such, entitlement to a compensable evaluation, for the period prior to December 22, 2011, and in excess of 10 percent disabling, for the period beginning December 22, 2011, for bilateral hearing loss, is denied.

Finally, the Board has considered whether the Veteran's claim warrants referral to the Chief Benefits Director of VA's Compensation and Pension Service under 38 C.F.R. § 3.321.  The Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008). The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

The Veteran does not meet the criteria for a compensable rating, for the period prior to December 22, 2011, or for an evaluation in excess of 10 percent disabling, for the period beginning December 22, 2011, for bilateral hearing loss, and there are no aspects of this disability not contemplated by the schedular criteria.

Furthermore, the Board finds no evidence of any unusual or exceptional circumstances, such as marked interference with employment or frequent periods of hospitalization related to the service-connected disability at issue, that would take the Veteran's case outside the norm so as to warrant an extraschedular rating.  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  Id.


ORDER


Entitlement to an initial compensable evaluation, for the period prior to December 22, 2011, and an evaluation in excess of 10 percent disabling, for the period beginning December 22, 2011, for bilateral hearing loss, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


